DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidan (US 2016/0297245, newly cited).
Fidan is directed to a woven tire fabric comprising warp cords 3 (hybrid cords of textile materials) and weft cords 2, wherein said cords are arranged at 90 degrees with respect to one another in a zigzag or over/under manner (see Figures and Paragraph 25).  Fidan further teaches that said weft cords are texturized yarns having a linear density between 200 and 2,000 dtex and said warp cords include at least two yarns, each having a linear density as large as 3,000 dtex (Paragraphs 24 and 27).  While Fidan fails to specifically compare a warp size or diameter and a weft size or diameter, one of ordinary skill in the art at the time of the invention would have found the claimed relationship obvious in view of the disclosure to form the warp in view of the disclosure to use at least two yarns in said warp cords and the disclosed linear densities.
Fidan further teaches the inclusion of RFL adhesive (recognized as an aqueous emulsion of RF resin and a latex) (Paragraphs 26 and 30) to bond intersection points of the warp and weft cords.
Fidan also states that said fabric is devoid of calendaring (described as being “rubber-free) (Paragraph 6).  Additionally, Fidan states that :strip preparation” steps can be eliminated (Paragraph 19).  One of ordinary skill in the art at the time of the invention would have recognized such language as encompassing methods devoid of a cutting process.  It is further noted that the claims as currently drafted are directed to a tire article and limitations pertaining to a method fail to further define the structure of the claimed tire article.
Lastly, regarding claim 1, any weft cord material can be viewed as having a “high elongation percentage” (claim language fails to require a specific property or a specific relationship with additional cord materials).
With respect to claim 3, the claimed thermal shrinkage rates are consistent with the cord materials disclosed by Fidan (Paragraph 25).  It is further noted that properties of hybrid cords, such as the warp cord of Fidan, are commonly a balance between the individual cord materials and the claimed thermal shrinkage values are consistent with those associated with, for example, rayon, nylon, and polyester.
Regarding claim 4, nylon is an extremely well known and conventional weft cord material in tire fabrics, it being noted that nylon is in fact disclosed as being a suitable material in the hybrid warp cord (Paragraph 25).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any common cord material, such as nylon, in the weft component of Fidan.
As to claim 6, Fidan teaches a width between 5 mm and 30 mm and a warp loading between 5 and 20 mm per 10 mm (Paragraph 22).  Additionally, the claimed thickness is consistent with the general order of thickness values associated with tire components, including tire fabric layers.  It is further noted that the claims are directed to absolute dimensions and it is well taken that such dimensions are highly dependent on the intended tire use and ultimately the tire size.   
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidan and further in view of Boon (US 4,356,219, of record). 
As detailed above, Fidan teaches the inclusion of RFL adhesive.  The reference, however, is silent with respect to the claimed combination of an emulsion and an RFL compound.  In any event, the claimed combination is a conventional means of adhering woven fabric layers to adjacent tire components, as shown for example by Boon (Column 1, Lines 5+ and Column 3, Lines 55+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use common adhesive compounds in the tire construction of Fidan.    
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 4, 2022